Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endo (US 2013/0076951, hereinafter Endo) in view of Koike (US 2011/0149137, hereinafter Koike).
Re claim 1, Endo discloses, a solid-state imaging device that has a first photoelectric conversion portion, an upper electrode, and a lower electrode formed outside a substrate, the first photoelectric conversion portion performing photoelectric conversion in accordance with incident light, the upper electrode and the lower electrode being formed to sandwich the first photoelectric conversion portion, the solid-state imaging device comprising: an aperture pixel (11/101) that is disposed on a pixel array (fig 2), and generates a normal pixel signal; an OPB pixel (12/102), and generates a pixel signal indicating a dark current component (Abstract, par 
Endo fails to explicitly disclose limitations which are disclosed by Koike as follows: an OPB pixel (100B) that is disposed at an end portion on the pixel array (fig 1), and generates a pixel signal indicating a dark current component; and a charge releasing portion (100D) that is disposed between the aperture pixel and the OPB pixel (fig 1).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine an OPB pixel that is disposed at an end portion on the pixel array, and generates a pixel signal indicating a dark current component; and a charge releasing portion that is disposed between the aperture pixel and the OPB pixel of Koike with the device of Endo in order to suppress light leakage to the black reference region – essentially creating an image with reduced noise.
Claim 17 is rejected for the reasons stated in claim 1. The apparatus as claimed would have been obvious and expected by the device of Endo and Koike.

Allowable Subject Matter
Claims 2-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696